 

personnel files

 

 

 

 

From: Brenda Lewison (lewisonlaw@yahoo.cam)

Jo: — ronald,stadler@jacksonlewis.com; jonathan.sacks@jacksonlewis,com

Here is my reduced list for the requested personnel files:

Raisa Koltun
Thomas Condella
Lisamarie Arnold
Jonathan Janowski
Randal Kohl

Geri Lyday

Claire Zautke
Hector Colon

Maria Ledger

Jim Sullivan
Carmen Pangilinan
Mary Proctor Brown
Patricia Batemon
Stephanie Sue Stein
Bashir Easter

Beth Monrial Zatarski
Vonda Nyang

As I stated earlier this week, I am willing to forego my request for personnel files if you are willing to
stipulate that a) there is nothing in the files which would allow you to undermine or discredit a witness that
I might use and 6) there is nothing in the files which would allow me to undermine or discredit a witness
that you might use,

Attorney Brenda Lewison

Law Office of Arthur Heitzer

633 W. Wisconsin Ave., Suite 1410
Milwaukee, WI 53203-1920

(414) 273-1040
hitp://www.equalrightswi.com/

EXHIBIT.

Case 2:18-cv-01835-WED Filed 08/21/20

 

 
